Case 18-71778-wlh   Doc 57   Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document     Page 1 of 72
Case 18-71778-wlh   Doc 57   Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document     Page 2 of 72
Case 18-71778-wlh   Doc 57   Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document     Page 3 of 72
Case 18-71778-wlh   Doc 57   Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document     Page 4 of 72
Case 18-71778-wlh   Doc 57   Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document     Page 5 of 72
Case 18-71778-wlh   Doc 57   Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document     Page 6 of 72
Case 18-71778-wlh   Doc 57   Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document     Page 7 of 72
Case 18-71778-wlh   Doc 57   Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document     Page 8 of 72
Case 18-71778-wlh   Doc 57   Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document     Page 9 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 10 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 11 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 12 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 13 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 14 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 15 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 16 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 17 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 18 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 19 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 20 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 21 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 22 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 23 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 24 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 25 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 26 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 27 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 28 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 29 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 30 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 31 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 32 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 33 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 34 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 35 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 36 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 37 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 38 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 39 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 40 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 41 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 42 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 43 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 44 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 45 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 46 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 47 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 48 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 49 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 50 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 51 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 52 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 53 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 54 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 55 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 56 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 57 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 58 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 59 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 60 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 61 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 62 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 63 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 64 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 65 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 66 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 67 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 68 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 69 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 70 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 71 of 72
Case 18-71778-wlh   Doc 57    Filed 07/11/19 Entered 07/11/19 11:20:11   Desc Main
                             Document      Page 72 of 72
